DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, the biomarker SEQ ID NO 16, and the method of detection using nucleic acids, in the reply filed on 11/9/2022 is acknowledged.
Applicant has elected the invention of Group II to be read on claims 9-16, SEQ ID NO 16 to be read on claims 9-11 and 13-16, and the method of detection using nucleic acids to be read on claims 9-16.  Applicant’s election of SEQ ID NO 16 does not read on claim 12:  claim 12 has therefore been withdrawn from examination. The following examination was performed with this restriction in mind.  
Claims 1-8,12, and 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2022.

Specification
The abstract of the disclosure is objected to because it concludes with “QB\64188000.1,” which is not an element that is part of the abstract.  See MPEP § 608.01(b), Section B, “Content.”  Correction is required.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above. In particular, the sequence incorporation statement entitled “Sequence Listing” in the specification refers to the sequence listing file in terms of “KB,” but must refer to the size of the file in terms of “bytes.”  See MPEP 2422.03, section I, “ASCII Text File Submitted VIA EFS-Web.”  

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
The drawings are objected to because Figures 3,4, and 5 are improperly labeled.  Figures 3,4, and 5 contain partial views on separate sheets.  For example, Figure 3 spans two separate sheets and is labeled “Fig. 3” and “Fig. 3 (continued)” but should be labeled “Fig. 3A” and “Fig. 3B”.  The same is true for figures 4 and 5.      
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9,10,11,13 are objected to because of the following informalities:
Claim 9 recites “at least one biomarker associated a bacterium” which is grammatically incorrect.  Claim 9 should read “at least one biomarker associated with a bacterium.”  
Additionally, claim 9 includes single brackets around the genus “Clostridium.”  These single brackets raise ambiguity as to whether the applicant is intending to recite exemplary language or whether it is a failed attempt to delete subject matter using double brackets.
Similarly, claims 10 and 11 also include single brackets around the genus “Clostridium” which raise the same issues listed above.
Claim 13 lists the steps of measuring the level of a biomarker as c) and d) but neither a) nor b) are recited in claim 13 or the claim from which it depends (claim 9).  
    Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9,11, and 13-16 rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.  Claim 9 recites a method for selecting cows in a breeding program, the method comprising collecting a fecal sample from a female cow, measuring the level of a biomarker or biomarkers in the fecal microbiome, and analyzing the abundance of the biomarker to determine whether or not to breed the cow. Claim 9 recites two naturally occurring products: cow feces and the microbial biomarkers found therein, which are both judicial exceptions.  Additionally, claim 9 recites the mental process “analyzing the abundance of the biomarker to determine whether or not to breed the cow,” which is mental process qualifying as an additional judicial exception (See MPEP 2106.04(a)(2), section III).  Claim 9 further recites collecting a fecal sample and measuring the level of a biomarker.  However, these are merely routine and necessary steps in gathering data, and do not transform the claim into a practical step or application.  Claim 9 therefore recites multiple judicial exceptions without significantly more, and fails to include a practical application.  Claim 9 is rejected under 35 U.S.C 101.
Regarding claim 11, claim 11 is dependent from claim 9, and merely refines the biomarkers being measured in the method of claim 9.  The biomarkers associated with the strains of bacteria enumerated in claim 9 are judicial exceptions, as these are naturally occurring products of nature.  Claim 11 therefore recites additional judicial exceptions which are not transformed into a practical or positive step or action.  Claim 11 is therefore rejected under 35 U.S.C 101.
Regarding claims 13,14, and 15, these claims recite the judicial exceptions of 1) a nucleic acid associated with a bacterium, 2) the nucleic acid being a component of the 16S ribosomal subunit of the bacterium, and 3) sequences associated with the naturally occurring genome of bacteria, respectively.  Claim 13 recites the additional process of measuring the level of the nucleic acid, however, this is merely a routine data gathering step, and does not transform the claim into significantly more than a judicial exception.  Claims 13-15 therefore recite additional judicial exceptions without significantly more, and are rejected under 35 U.S.C 101.
Regarding claim 16, claim 16 recites the fecal sample of claim 9 coming from a cow before breeding.  This claim describes the natural state of a cow before breeding and the fecal sample it produces, which is a natural product of nature and a judicial exception.  No additional elements exist in the claim which would transform the claim into significantly more than a judicial exception.   Claim 16 is therefore rejected under 35 U.S.C 101.     

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites “The method of claim 9, wherein the female cow is bred if one or more of the following differences in the abundance of a biomarker associated with a bacterial species is detected: a decrease in Bacteroides mediterraneensis, decrease in Enterorhabdus muris, decrease in Eubacterium pyruvativorans, decrease in Harryflintia acetispora, decrease in Collinsella massiliensis, decrease in Denitrobacterium detoxficans, increase in Parapedobacter lycopersici, increase in Parapedobacter soli, increase in [Clostridium] hylemonae, increase in Cloacibacillus porcorum, or an increase in Novibacillus thermophiles.”  It is unclear what the “increase” or “decrease” of the enumerated bacterial species is in relation to.  The terms “increase” and “decrease” are being interpreted as terms of degree to mean having either more or less in relation to another value, respectively.  However, no reference value is claimed or listed in the specification, and there is therefore no standard or frame of reference for measuring the degree of the terms “increase” or “decrease.”  See MPEP 2173.05(b) for further guidance. Furthermore, claim 9 recites the collection of a single sample, and a single sample would only yield one data point.  It is therefore unclear what would constitute either an “increase” or a “decrease” of any of the bacteria listed in claim 10.  
Regarding claim 15, claim 15 recites “SEQ ID NOs: 1-30,” which encompasses features of both the vaginal (SEQ ID NOs: 1-15) and fecal (SEQ ID NOs: 16-30) microbiome, as evidenced in Tables 3 and 4 of the specification, respectively.  It is therefore unclear how the level of a biomarker from the species listed in claim 9 would be measured using SEQ ID NOs 1-15 since these sequences do not correspond to the species listed in claim 9.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For the sake of clarity, the 112(a) written description rejection for claims 9-11 and 13-16 has been organized into the following sections:
Nature of the Invention/Breadth of Claims
Guidance in the Specification
State of the Art
Conclusion

Nature of the Invention/Breadth of Claims
The present invention describes a method for selecting a female cow for breeding purposes, wherein a fecal sample is taken from the cow to assess the cow’s microbiome for the determination of the presence of certain microbes which indicate positive or negative potential for pregnancy.  
Claim 9 recites the measurement of “at least one biomarker,”  however the specification describes experiments that only evaluated the 16S rRNA region of bacterial DNA.  The language “one biomarker” in claim 9 refers to a genus of biomarkers which has not been fully described for reasons discussed below.  For instance, the specification did not evaluate protein biomarkers. 
Claims 13-15 attempt to refine the target biomarker recited in claim 9 and describe the biomarkers to be measured in the method, reciting “a protein associated with a particular bacterium” or “a nucleic acid associated with a particular bacterium.”  Claim 13 is further refined in claim 14, which recites that the nucleic acid of 13 is a component of the 16S or 23S ribosomal subunit.  Claim 13 is therefore reciting any and every protein or nucleic acid biomarker, known or unknown, for each of the bacterial species listed in claim 9.  This claim is incredibly broad, and encompasses not only unknown elements of the genomes of bacterial species listed but also unknown proteins expressed by said bacteria.  As claim 13 is currently written it recites an entire genus of cellular molecules (i.e, proteins) which were not evaluated at any time in the present application.  Furthermore, as discussed further (below), the genomes of the recited bacteria are not fully characterized either in the prior art or the present application.   
    
Guidance in the Specification
The specification provides experimental data where bovine fecal microbiomes were measured during the breeding season and compared with control cows (Open, non-bred) to determine the changes in taxa and composition of the fecal microbiome during breeding.  Specifically, the measurement involved sequencing the 16S rRNA regions of microbes found in the fecal samples of the cows. Relative changes in microbiome compositions were compared between control cows (which did not establish pregnancy) and experimental cows (which became pregnant) in the breeding program (Example 1).  A Random Forest model was created to determine predictive factors for the success of pregnancy, and the top 15 factors for determination of pregnancy potential in the fecal microbiome are displayed in Table 4 of the specification.  The specification provides specific strains of bacteria that are associated with determining pregnancy potential, pre-breeding, of female cows (Table 4).  The specification reports that differences in the abundance of these bacteria correlate with pregnancy potential of female cows.  
The specification offers specific SEQ ID numbers for the 16S ribosomal sequences of the top 15 strains found in fecal samples that correlate with pregnancy potential in female cows (SEQ ID NOs 16-30).  The specification therefore identifies 15 nucleic acid biomarkers (SEQ ID NOs 16-30) which can be measured in bovine fecal samples to make a prediction concerning the potential for the cow to become pregnant.



State of the Art

Unidentified Biomarkers
Claim 9 recites “measuring the level of at least one biomarker associated a bacterium.”  Claims 10 and 11 recite similar language describing a “biomarker.”  The biomarker target is further refined in claim 13 which recites that the biomarker to be detected is “a protein associated with a particular bacterium” or “a nucleic acid associated with a particular bacterium.”  
These claims are incredibly broad, and encompass biomarkers which may or may not be known at the present time, and are not disclosed in the specification.  For example, as evidenced by Kim (Kim JM, Lee SA, Cho H, Kim SJ, Joa JH, Kwon SW, Weon HY. Parapedobacter lycopersici sp. nov., isolated from the rhizosphere soil of tomato plants (Solanum lycopersicum L) Int J Syst Evol Microbiol. 2017 Oct;67(10):3728-3732. doi: 10.1099/ijsem.0.002162) the elected bacterial species Parapedobacter lycopersici was only recently discovered in late 2017 (Abstract, and publication date of the article).  As such, unique protein and genetic biomarkers for this bacterium are still unclassified and unknown since the bacterium has not been fully categorized and studied.  The present application is claiming in claims 9-11 and 13 any and every potential biomarker for each of the bacteria listed, but only the 16S rRNA have been sequenced and evaluated in the specification (SEQ ID NOs 16-30).  Specific studies are not disclosed describing other bacterial biomarkers (e.g, protein biomarkers), how their presence directly corresponds to the abundance of the bacteria, or whether or not the detection of said biomarkers is possible in fecal samples.

Conclusion
	The specification of the present application describes a study that measured the 16S rRNA regions of bacteria in the fecal microbiome of cows. The specification has only examined the 16S region of fecal bacterial populations, and therefore cannot expand its claims to include unknown protein or other nucleic acid biomarkers for the species enumerated in claims 9-11 and 13-16.        

Lack of Enablement
Claims 9-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the bovine fecal microbiome to predict the potential for a female cow to be successfully bred based on the abundance of 16S rRNA of the 12 bacterial species listed in Table 4 of the specification when compared to a control group of cows that were not successfully bred, does not reasonably provide enablement for determining whether or not to breed any female cow based on the abundance of any one single biomarker, or sub-combination of biomarkers listed in Table 4 of the specification, and when not compared with a control sample. Additionally, as outlined below in the “State of the Prior Art” section of this rejection, undue experimentation is required in order to practice the disclosed method owing to the unpredictability of the bovine fecal microbiome. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in the MPEP, section 2164.01, "The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation." The following 112(a) enablement rejection outlines the nature of the invention, the breadth of the claims, the existence of working examples/guidance in the specification, the state of the prior art, – including the unpredictability of the state of the art – and the amount of experimentation required in order to use the invention.  Taken together, this rejection describes why undue experimentation would be required in order to practice the present invention by one of ordinary skill in the art.   

Nature of the Invention
The present invention describes a method for selecting a female cow for breeding purposes, wherein a fecal sample is taken from the cow to assess the cow’s microbiome for the determination of the presence of certain microbes which indicate positive or negative potential for pregnancy.  The invention, as claimed, relies on the relative abundance of at least one biomarker found in the fecal sample in order to decide whether or not to breed the female cow.
  
Breadth of Claims
Claims 9-11 and 13-16 each claim that it is possible to select a cow for breeding based on the presence or abundance of a single biomarker.  For instance, claim 9 recites “A method for selecting female cows to include in a breeding program, the method comprising: collecting a fecal sample from a female cow; measuring the level of at least one biomarker [emphasis added] associated a bacterium of a species from the group consisting of,” and then enumerates a list of bacterial species.  Claim 10 similarly recites that “the female cow is bred if one or more of the following differences [emphasis added] in the abundance of a biomarker associated with a bacterial species is detected,” and goes on to list several bacterial species and conditions which would call for breeding based on either an increase or decrease in the relative amount of each bacteria.  However, the specification does not offer individual analysis of each of the bacteria listed, and their individual impact on reproductive success in cows is therefore unknown.  There is no experimental data including statistical analysis that suggests that the relative abundance of any one species is sufficient to reliably predict breeding success.  The individual effects of specific bacterial species listed in the claims of the present application would have to be determined by the practitioner of the method. 
Additionally, claims 9-11 and 13-16 claim that the method is practicable for any and every cow, and that the relative abundances of claim 10 can be used to predict the potential for a female cow to become pregnant regardless of the breeding conditions of the cow and without reference to a universal standard or control.  This claim is problematic when considering the unpredictability of the bovine fecal microbiome (discussed below), and in practice would place an undue burden of experimentation on the practitioner (discussed below, “Undue Experimentation”). 

State of the Art

The Unpredictability of the Bovine Fecal Microbiome
The complex and variable status of the bovine fecal microbiome is known.  For instance, in a study conducted by Shanks (Shanks OC, Kelty CA, Archibeque S, Jenkins M, Newton RJ, McLellan SL, Huse SM, Sogin ML. Community structures of fecal bacteria in cattle from different animal feeding operations. Appl Environ Microbiol. 2011 May;77(9):2992-3001), where the fecal microbiome of adult cows across 6 separate feeding operations were analyzed, Shanks concluded that “network analysis demonstrated that annotated sequences clustered by management practice and fecal starch concentration, suggesting that the structures of bovine fecal bacterial communities can be dramatically different in different animal feeding operations, even at the phylum and family taxonomic levels, and that the feeding operation is a more important determinant of the cattle microbiome than is the geographic location of the feedlot,” Abstract.  Shanks therefore demonstrated that in different cattle operations the fecal microbiome of cows can vary “dramatically,” including at both the phylum and family taxonomic levels.  Given the variability in the fecal microbiome, it is unpredictable as to whether the mere presence or absence of any single bacterium would reliably indicate breeding success, specifically, across any and every breeding condition. 
In a separate, post-filing study which reflects a general scientific concept that investigated the composition of fecal microbiomes in grazing and feedlot beef cattle using 16S rRNA gene sequencing, Zhang (Zhang Z, Yang L, He Y, Luo X, Zhao S, Jia X. Composition of Fecal Microbiota in Grazing and Feedlot Angus Beef Cattle. Animals (Basel). 2021 Nov 5;11(11):3167) concluded that “There was similar species richness between grazing and feedlot Angus beef, while higher species diversity was observed in feedlot Angus beef. The relative abundance of Firmicutes, Cyanobacteria, Elusimicrobia and Patescibacteria was significantly different between grazing and feedlot Angus beef (p < 0.05). At a genus level, five microbiotas were significantly different between the two groups and all belonged to the Firmicutes phylum. These significant differences in microbiota composition between grazing and feedlot Angus beef may have an impact on the meat quality of Angus beef,” Abstract.  Zhang has therefore shown that there are significant differences in the composition of the bovine fecal microbiome depending on the diet of the cows.  Let the record show that 4 of the 15 featured bacteria in Figure 7B of the present application are Ruminoccoccaceae, which are firmicutes as evidenced by the post-filing reference Rinninella (Rinninella E, Raoul P, Cintoni M, Franceschi F, Miggiano GAD, Gasbarrini A, Mele MC. What is the Healthy Gut Microbiota Composition? A Changing Ecosystem across Age, Environment, Diet, and Diseases. Microorganisms. 2019 Jan 10;7(1):14), section entitled “Gut Microbiota Variations,” first paragraph.  Therefore, as evidenced by Zhang and Rinninella, the abundances of firmicutes – which includes the ruminococcus genera, which are 4 of the 15 bacterial species listed in the present application – and the composition of the microbiome of a cow can vary “significantly” based on the feeding conditions of a cow.  The variability of the fecal microbiome therefore creates unpredictability concerning the potential of any one single bacterial species to be predictive of breeding success for a cow.        
Another post-filing study which reflects a general scientific truth focused on environmental factors and their effects on the digestive microbiome of ruminants conducted by Cholewinska (Cholewińska P, Górniak W, Wojnarowski K. Impact of selected environmental factors on microbiome of the digestive tract of ruminants. BMC Vet Res. 2021 Jan 9;17(1) states that “The microbiology of the ruminant gastrointestinal tract may be significantly affected by inappropriate keeping system (especially in juveniles), psychological stress (e.g. transport), or heat stress,” Abstract.  The digestive microbiome, and by extension the fecal microbiome, is therefore not only affected by the diet of ruminants, but also on environmental stressors, as taught by Cholewinska.  This is further evidence that the fecal microbiome is unpredictable, and that the potential of any one single bacterial species to predict reproductive success in a cow is also unpredictable. 
Indeed, the present application itself discloses that “significant differences in bovine fecal microbial membership and structure were detected over time, though such changes could be due to a variety of drivers (e.g., environment, diet, hormones),” page 23, first paragraph.  The bovine fecal microbiome is therefore highly variable, and can fluctuate with a number of factors including animal feed, the environment, the specific feed lot housing the cow, and hormones.
The closest prior art to the present method disclosed is McClure (McClure, M.Thesis published online on May 28th, 2018 on ScholarWorks@uark, accessed 11/18/2022, entitled “The Vaginal Microbiome Related to Reproductive Traits in Beef Heifers”).  McClure teaches a method of collecting fecal samples, analyzing the microbiome of the fecal samples for the purpose of determining pregnancy status (Materials and Methods, “Sample Collection,” “Library Preparation” and “Sequencing,” and Figure 8), and teaches that there are genera of bacteria that are predictive of a female cow’s ability to establish pregnancy, said genera including Actinobacteria, Clostridium, and Bacteroides (page 39, second paragraph).  McClure’s study did not enumerate the bacterial species listed in the present application, including the elected species Parapedobacter lycopersici.  McClure does not teach a specific baseline for the level of any of the bacteria studied, but simply states that they were present “in higher amounts” in animals that did not establish pregnancy compared with those that did (page 39, second paragraph).  McClure compared the fecal samples of bred and unbred cows, and established a relationship (increased or decreased) of observed amounts of bacteria in the fecal samples of cows which established pregnancy versus those that did not (Results).  McClure’s conclusion therefore is reached based on a control sample that establishes a baseline or threshold of comparison for that particular study, and therefore required a frame of reference to determine either an “increase” or “decrease” in relative bacterial loads.  A practitioner of the current method would be required to develop their own frame of reference or baseline in order to determine relative abundances of bacterial loads when considering the vast unpredictability of the bovine fecal microbiome, especially in light of the fact that there is such a wide variety to fecal microbiomes which have been observed in cows.            
The present application evaluated one feeding and grazing condition, namely, female cows grazing in fescue-bermuda grass for one season.  Given the complex nature of the bovine fecal microbiome as discussed in the prior art above, one study alone on the abundances of different microflora is not sufficient to claim patterns or predictions in bovine reproductive capabilities.  Given the fact that there is such a wide variation in the composition of the bovine fecal microbiome, it is reasonable to assume that there is inherent unpredictability as to what would constitute either an “increase” or a “decrease” in the relative abundances of the microbes enumerated in claim 10 given different breeding/feeding/grazing conditions of cows.  An exact standard and median amount of microbial flora cannot be determined by one study when consideration is given to the fact that the bovine fecal microbiome is so variable.  There is not enough data collected over different conditions to definitively claim what would amount to an “increase” or “decrease” in the relative abundance of any of the bacteria enumerated, since an average or median value for bacterial concentrations across every condition is not known or shown in the disclosed application, but would have to be determined by the practitioner.

Unknown Biomarkers
	As discussed in the written description rejection above, the Abstract of Kim (Kim JM, Lee SA, Cho H, Kim SJ, Joa JH, Kwon SW, Weon HY. Parapedobacter lycopersici sp. nov., isolated from the rhizosphere soil of tomato plants (Solanum lycopersicum L) Int J Syst Evol Microbiol. 2017 Oct;67(10):3728-3732. doi: 10.1099/ijsem.0.002162) has shown that the elected species Parapedobacter lycopersiri is a relatively new and therefore uncharacterized bacterial species.  All genetic and protein biomarkers are not known for this relatively newly discovered bacterium, and the invention as currently claimed would require the practitioner to first discover useable biomarkers for each of the organisms listed in claim 9, with the exception of the 16S rRNA SEQ ID NOs listed in claim 15.     

Working Examples/Guidance in the Specification
The specification provides experimental data where bovine fecal microbiomes were measured during the breeding season and compared with control cows (Open, non-bred) to determine the changes in taxa and composition of the fecal microbiome during breeding. Relative changes in microbiome compositions were compared between control cows and experimental cows in the breeding program (Example 1).  A Random Forest model was created to determine predictive factors for the success of pregnancy, and the top 15 factors for determination of pregnancy potential in the fecal microbiome are displayed in Table 4 of the specification.  The specification provides specific strains of bacteria that are associated with determining pregnancy potential, pre-breeding, of female cows (Table 4).  The specification reports that differences in the abundance of these bacteria, when considered together, correlate with pregnancy potential of female cows.  The specification provides data showing the different abundances of the top three predictive features of reproductive success measured in the fecal microbiome of the cows evaluated.  The top three predictors are shown in Figures 7C-7E, which compare the relative abundances of these bacterial species in successfully bred cows compared with cows that did not breed successfully. However, there is significant overlap observed in the abundances/distributions of the features “F123 Bacteroidales” and “F175 Lachnospiraceae” when comparing bred and open cows in both Figures 7D and 7E, respectively.  It is stated in the specification that Figure 7 shows the “top three features between open and bred fecal samples,” (page 22, paragraph 1) for predicting pregnancy potential.  This means that the remaining 12 features (not shown) are presumably even less distinguishing between bred and open cows, with even greater similarity and overlap than the features shown in Figures 7D and 7E between bred and open cows.     
Additionally, the present specification recites “the pre-breeding fecal microbiome predicted the capability of a cow to establish pregnancy after breeding with even higher accuracy (AUC=0.992, sensitivity=1.0, specificity=0.933, Fig. 7A, Table 4). Although 93 features were needed to obtain such a high accuracy, the top 15 features (Fig. 7B) alone yielded a very high AUC (0.929),” page 22, first paragraph.  Accuracy of the model is therefore dependent on the number of features (i.e, the number of bacteria) included in the analysis, and predictive accuracy is shown to decrease with fewer features.  The top 15 of these features are claimed in the present application (ie., the 16S rRNAs disclosed as SEQ ID NOs 16-30).  

Evaluation of the Method in Practice
Given the wide variations in the composition of bovine fecal microbiomes, it is unknown as to whether or not the presence or absence of a single bacterial species is predictive of reproductive success rates across every housing condition/feed condition/hormonal condition of beef cattle.  Claims 9-11 and 13-16 each claim that measuring either the abundance of a single bacteria is sufficient to determine whether or not a female cow should be included in a breeding program.  The specification does not offer a study wherein the individual influences of the bacterial species listed in claim 9 are evaluated independently.  The present application is multivariate because it relates to the microbiome and its organisms as a whole, but claims 9-11 and 13-16 recite that the influence of single bacteria can predict pregnancy potential.  No such evidence is shown in the specification.
With regards to the predictive power of the analysis of the microbiome, claim 10 recites that a female cow is bred based on relative abundances of bacterial species.  However, the specification and claims do not teach or recite what is meant by an increase or decrease specifically, and the specific implications that varying degrees of increases or decreases in particular bacterial species would have on breeding outcomes are unknown.  There are no specific weights given to each of the 15 features (bacteria) of the model. Furthermore, when practicing the method as claimed, a simultaneous increase in both an unfavorable and a favorable bacteria would result in the mutually exclusive options of “breed” and “do not breed.”  This fact alone renders the current method not practicable.  
The exact influence of each feature (bacteria) of the multivariable system (the microbiome) described in the present application is not demonstrated or known, and without knowledge concerning the individual weight of each feature in the system it is unknown if a single bacterium could be predictive of the reproductive success of a cow. As disclosed in the specification, the accuracy of the predictive model is multivariate and based on 15 features (page 22, first paragraph), and accuracy decreases when fewer features were considered.  It is therefore not known if one single bacterium could predict reproductive success for a cow, or if there is a minimum number of features (bacteria) specifically required to predict success and what combination of the bacteria listed in the claims would be required to accurately make a prediction of reproductive success.  As seen in Figure 7D, for instance, there is a significant overlap in the abundance of F123 Bacteroidales in both the successfully bred and unsuccessfully bred cows.  F123 Bacteroidales is one of the top predictive features of the model (page 22, paragraph 1), and yet it appears that this feature alone would be insufficient to make an accurate prediction as to the potential of a female cow to become successfully bred.  

Undue Experimentation
	An ordinary practitioner of the art would be unable to practice the current method as claimed without undue experimentation for the following reasons:
It has not been shown that any one, individual bacterial species in claim 9 can be used to predict the reproductive success of a female cow.  A practitioner would be required to evaluate each and every enumerated component of the method (i.e, each bacterial species) individually and in unique combinations in order to arrive at any conclusion concerning the predictive power of any one bacterial species or any of the numerous possible combinations of bacteria listed in claim 9.  The individual contributions of each of the bacteria, the impact of their presence individually and overall, and each combination of bacterial presence and abundances would have to be determined by a practitioner in order to practice the current method.  This would take a great effort on the part of the practitioner of the method, and amounts to undue experimentation.

A practitioner would be required to identify unique genetic or protein biomarkers for each of the enumerated bacterial species, with the exception of the 16S rRNA SEQ ID NOs recited in claim 15.  This would require sequencing the entire genome of Parapedobacter lycopersici and the other bacteria listed in claim 9, and then additionally determining which genetic markers are not only detectable in a fecal sample but also which genetic markers are not shared by another bacterial organism.  Additionally, for protein markers, a practitioner would be required to identify unique protein markers for each of the enumerated bacterial organisms, determine if it is possible to detect these markers in feces, and then develop a multiplexed assay to detect these markers.  This is undue experimentation for a practitioner, as this could require several years and intensive effort to accomplish.

  
As discussed above in the “State of the Art” section, the bovine fecal microbiome shows dramatic variations based on a number of conditions including fluctuations in environmental, dietary, hormonal, and geographic factors such as weather (heat).  A practitioner would be required to first establish a baseline or control abundance level of bacteria in a population of cows in order to be able to make a prediction as to whether or not any bacterial species abundances have “increased” or “decreased,” respectively.  A universal baseline or control abundance is not claimed nor described in the specification, and therefore each unique breeding/feeding/grazing condition would require unique experimentation in order to determine a frame of reference when determining biomarker abundances in cows.  As discussed above, Shanks (Shanks OC, Kelty CA, Archibeque S, Jenkins M, Newton RJ, McLellan SL, Huse SM, Sogin ML. Community structures of fecal bacteria in cattle from different animal feeding operations. Appl Environ Microbiol. 2011 May;77(9):2992-3001) has found that the fecal microbiome of cows varies dramatically in different feeding operations, even to the degree that there are differences seen at the phylum level (Abstract), which is a large taxonomical shift in diversity.  A practitioner would therefore be required to first determine the relative abundance of bacterial species in their specific breeding conditions, which would, as Shanks teaches, likely be different from the abundances described in the present application.  This would require characterizing separate and unique microbiomes from the one described in the present invention, which would be undue experimentation required by the practitioner.               

Conclusion
A practitioner of the art is not enabled to practice the method of claims 9-11 and 13-16 as currently claimed since the individual influences of each of the bacteria claimed on reproductive success are unknown.  It is not known if a single bacterium could be used to predict reproductive success of a cow, or what minimum number of the claimed bacteria would be required to predict reproductive success or what combination and abundance of the claimed bacteria would be required to make such a prediction.  Additionally, a practitioner would be faced with potentially mutually exclusive options when following the method as claimed since there could be both an “increase” in a favorable bacterium and a “decrease” in an unfavorable bacterium, which would leave the practitioner at an impasse in the method.  It is not shown in the specification that an increase or decrease of a single bacterium would be able to make an accurate prediction concerning the breeding potential of a cow, and given the complex and interconnected nature of the fecal microbiome, undue experimentation requirements are placed on a practitioner in order to practice this method effectively.  
The specification offers guidance on one specific embodiment of the method, but does not account for determining the predictive power of each individual bacteria and each and every combination of features (bacteria) and their abundances in the fecal microbiome.  The specification also identifies one specific species of biomarker (16S rRNA) and is silent on all other potential biomarkers.  And finally, it is known in the art that the bovine fecal microbiome is highly unpredictable and varies at the phylum level from one breeding condition to another.  The present application cannot account for each and every variation in bovine fecal microbiomes.  All of these factors place a significant and undue burden of experimentation on a potential practitioner of the current method as claimed.        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS CHARLES RYAN whose telephone number is (571)272-8406. The examiner can normally be reached M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.R./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636